Case 2:18-cV-01543-RA.] Document 18 Filed 10/26/18 Page 1 of 1

UN|TED STATES D|STR|CT COURT FOR THE WESTERN DlSTR|CT OF WASH|NGTON AT SEATTLE

Bombardier, |nc.

VS.

Mitsubishi Aircraft Corporation, et al
Defendant(s),

Plaintiff(s), Case No.:2:18-cv-1543
DECLARATION OF SERV|CE

 

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 10/24/2018 at 3:00 PM at the address of 6100 4th Avenue South, #300, Seattle, within King County, WA, the undersigned
duly served the following document(s): Summons; Verifled Complaint; Bombardier Inc.'s Corporate Disclosure Statement;
Bombardier Inc.'s Motion to Seal Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David Tidd
in Support of its Motion for a Preliminary Injunction; [Proposed] Order Granting Plaintiff's Motion to Seal; Bombardier Inc.'s
Motion for Preliminary Injunction; [Proposed] Order Granting Motion for Preliminary Injunction; Declaration of Daniel Burns in
Support of Motion for Preliminary Injunction; Declaration of Nicole L'Ecuyer in Support of Motion for Preliminary Injunction;
Declaration of Moshe Toledano in Support of Motion for Preliminary Injunction; Declaration of David Tidd in Support of Motion
for Preliminary Injunction; Standing Order for Civil Cases Assigned to Judge Richard A. Jones; Letter dated October 22, 2018 in
the above entitled action upon Michel Korwin-Szymanowski c/o Aerospace Testing Engineering & Certification Inc., by then and
there personally delivering l true and correct set(s) of the above documents into the hands of and leaving same with Bradley
Briscoe, Governor for Aerospace Testing Engineering & Certit'lcation Inc., who is authorized to accept service on behalf of the
above.

Physical description of person served: Gender: Male | Race: White | Age: 45 | Height: 5' 9" | Weight: Medium [ Hair: Brown

I declare under penalty of perjury under the laws of the state of WASHI GW t e regoing is true and correct.
DATEZ 10/24/2018 M/O '
. -/."

ToTAL:$45.00 § N.Y’ou`n'g \ \g

 

Registered Process erver
License#; 1417954 - Expira lon Date: 6/18/2019
Seattle Lega| |Vlessengers

4201 Aurora Avenue N, #200

Seatt|e, WA 98103

(206) 443-0885

 

DECLARAT|ON OF SERV|CE 258033 PAGE 1

